—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of Donald J. Braasch Construction, Inc. (defendant), for summary judgment dismissing the complaint and cross claims on the ground that Robert A. Puckett (plaintiff) was a special employee of defendant. On the record before us, plaintiffs employment status at the time of the accident cannot be determined as a matter of law (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558). While plaintiff worked sporadically for defendant at the construction site pursuant to an informal agreement between his general employer and defendant, he also worked at the site for his general employer. Defendant has not shown “a clear demonstration of surrender of control by the general employer and assumption of control by the special employer” (Thompson v Grumman Aerospace Corp., supra, at 557). (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Summary Judgment.) Present—Green, J. P., Pine, Wisner, Balio and Fallon, JJ.